Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 2, the prior art of record does not teach semiconductor device comprising: a first transistor; a second transistor; and a third transistor, wherein one of a source and a drain of the first transistor is electrically connected to a scan line, wherein the other of the source and the drain of the first transistor is electrically connected to a first wiring, wherein one of a source and a drain of the second transistor is electrically connected to the scan line, wherein the other of the source and the drain of the second transistor is electrically connected to a second wiring, wherein one of a source and a drain of the third transistor is electrically connected to a gate of the first transistor, wherein the other of the source and the drain of the third transistor is electrically connected to the second wiring, wherein an area where a first conductive layer serving as the gate of the first transistor and a second conductive layer serving as the one of the source and the drain of the first transistor overlap with each other is larger than an area where the first conductive layer and a third conductive layer serving as the other of the source and the drain of the first transistor overlap with each other, First Named Inventor Atsushi Umezaki Attorney Docket No.: 12732-0621010 / US12041- Application No. :17/665,682C1C1C1C1C1C1C1C1C1 Filed: February 7, 2022 Page: 3of7 wherein an area where a fourth conductive layer serving as a gate of the second transistor and the second conductive layer serving as the one of the source and the drain of the second transistor overlap with each other is smaller than an area where the fourth conductive layer and a fifth conductive layer serving as the other of the source and the drain of the second transistor overlap with each other, and wherein an area where a sixth conductive layer serving as a gate of the third transistor and a seventh conductive layer serving as the one of the source and the drain of the third transistor overlap with each other is smaller than an area where the sixth conductive layer and the fifth conductive layer serving as the other of the source and the drain of the third transistor overlap with each other.
Regarding claim 3 the prior art of record does not teach a semiconductor device comprising: a first transistor; a second transistor; and a third transistor, wherein one of a source and a drain of the first transistor is electrically connected to a scan line, wherein the other of the source and the drain of the first transistor is electrically connected to a first wiring, wherein one of a source and a drain of the second transistor is electrically connected to the scan line, wherein the other of the source and the drain of the second transistor is electrically connected to a second wiring, wherein one of a source and a drain of the third transistor is electrically connected to a gate of the first transistor, wherein the other of the source and the drain of the third transistor is electrically connected to the second wiring, wherein the first wiring is supplied with a clock signal wherein the second wiring is supplied with a power supply potential, wherein an area where a first conductive layer serving as the gate of the first transistor First Named Inventor Atsushi Umezaki Attorney Docket No.: 12732-0621010 / US12041- Application No.:17/665,682C1C1C1C1C1C1C1C1C1 Filed: February 7, 2022 Page: 4of7 and a second conductive layer serving as the one of the source and the drain of the first transistor overlap with each other is larger than an area where the first conductive layer and a third conductive layer serving as the other of the source and the drain of the first transistor overlap with each other, wherein an area where a fourth conductive layer serving as a gate of the second transistor and the second conductive layer serving as the one of the source and the drain of the second transistor overlap with each other is smaller than an area where the fourth conductive layer and a fifth conductive layer serving as the other of the source and the drain of the second transistor overlap with each other, and wherein an area where a sixth conductive layer serving as a gate of the third transistor and a seventh conductive layer serving as the one of the source and the drain of the third transistor overlap with each other is smaller than an area where the sixth conductive layer and the fifth conductive layer serving as the other of the source and the drain of the third transistor overlap with each other.
Regarding claim 4, the prior art of record does not teach a semiconductor device comprising: a first transistor; a second transistor; a third transistor; and a fourth transistor, wherein one of a source and a drain of the first transistor is electrically connected to a scan line, wherein the other of the source and the drain of the first transistor is electrically connected to a first wiring, wherein one of a source and a drain of the second transistor is electrically connected to the scan line, wherein the other of the source and the drain of the second transistor is electrically connected to a second wiring, wherein one of a source and a drain of the third transistor is electrically connected to a gate of the first transistor, First Named Inventor Atsushi Umezaki Attorney Docket No.: 12732-0621010 / US12041- Application No.:17/665,682C1C1C1C1C1C1C1C1C1 Filed: February 7, 2022 Page: 5of7 wherein the other of the source and the drain of the third transistor is electrically connected to the second wiring, wherein one of a source and a drain of the fourth transistor is electrically connected to a gate of the third transistor, wherein the other of the source and the drain of the fourth transistor is electrically connected to the second wiring, wherein an area where a first conductive layer serving as the gate of the first transistor and a second conductive layer serving as the one of the source and the drain of the first transistor overlap with each other is larger than an area where the first conductive layer and a third conductive layer serving as the other of the source and the drain of the first transistor overlap with each other, wherein an area where a fourth conductive layer serving as a gate of the second transistor and the second conductive layer serving as the one of the source and the drain of the second transistor overlap with each other is smaller than an area where the fourth conductive layer and a fifth conductive layer serving as the other of the source and the drain of the second transistor overlap with each other, and wherein an area where a sixth conductive layer serving as the gate of the third transistor and a seventh conductive layer serving as the one of the source and the drain of the third transistor overlap with each other is smaller than an area where the sixth conductive layer and the fifth conductive layer serving as the other of the source and the drain of the third transistor overlap with each other.
Regarding claim 5, the prior art of record does not teach A semiconductor device comprising: a first transistor; a second transistor; a third transistor; and a fourth transistor, wherein one of a source and a drain of the first transistor is electrically connected to a scan line, wherein the other of the source and the drain of the first transistor is electrically First Named Inventor Atsushi Umezaki Attorney Docket No.: 12732-0621010 / US12041- connected to a first wiring, wherein one of a source and a drain of the second transistor is electrically connected to the scan line, wherein the other of the source and the drain of the second transistor is electrically connected to a second wiring, wherein one of a source and a drain of the third transistor is electrically connected to a gate of the first transistor, wherein the other of the source and the drain of the third transistor is electrically connected to the second wiring, wherein one of a source and a drain of the fourth transistor is electrically connected to a gate of the third transistor, wherein the other of the source and the drain of the fourth transistor is electrically connected to the second wiring, wherein the first wiring is supplied with a clock signal wherein the second wiring is supplied with a power supply potential, wherein an area where a first conductive layer serving as the gate of the first transistor and a second conductive layer serving as the one of the source and the drain of the first transistor overlap with each other is larger than an area where the first conductive layer and a third conductive layer serving as the other of the source and the drain of the first transistor overlap with each other, wherein an area where a fourth conductive layer serving as a gate of the second transistor and the second conductive layer serving as the one of the source and the drain of the second transistor overlap with each other is smaller than an area where the fourth conductive layer and a fifth conductive layer serving as the other of the source and the drain of the second transistor overlap with each other, and wherein an area where a sixth conductive layer serving as the gate of the third transistor and a seventh conductive layer serving as the one of the source and the drain of the third transistor overlap with each other is smaller than an area where the sixth conductive layer and the fifth conductive layer serving as the other of the source and the drain of the third transistor overlap with each other.
Shirasaki et al US 2006/0061526 does teach a transistor an area where the gate electrode and the one of the source electrode and the drain electrode overlap with each other is smaller than an area where the gate electrode and the other of the source electrode and the drain electrode overlap with each other however it is used to form a double gate transistor (see fig. 14A-14B) and it is not clear it could be applied to corresponding first through third transistors according to claims 2-5.
Lee KR 10-2006-0012858 teaches a source or drain of first transistor connected to first clock signal and the other of the first source or drain of the first transistor connected to source or drain of a second transistor (TR5).  A gate electrode of a first transistor (TR1) electrically connected to source or drain  of a third transistor (TR7).  The gate of the second transistor (TR5) is electrically connected to the gate of the third transistor (TR7).  The other of the source and drain electrode of the third transistor is electrically connected to the second power supply line (Voff). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/               Primary Examiner, Art Unit 2871